Citation Nr: 1548332	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  04-12 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to an evaluation in excess of 10 percent for chondromalacia patella of the right knee.

3.  Entitlement to an evaluation in excess of 10 percent for chondromalacia patella of the left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1977 and from September 1977 to September 1993.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from November 2002 and May 2005 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

A.  Cervical Spine Disorder

Pursuant to the Board's October 2014 remand, the RO was to obtain a medical opinion regarding the etiology of the Veteran's cervical spine disorder, which specifically considers the Veteran's May 1989 whiplash injury as well as his January 1993 treatment for neck soreness during service.  The Veteran underwent a December 2014 VA examination, and the examiner provided a February 2015 medical opinion, which failed to acknowledge the Veteran's January 1993 treatment for neck soreness.  Because the medical opinion obtained is based on an incomplete factual premise and does not comply with the Board's remand instructions, it is inadequate and not probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an incomplete or inaccurate factual premise); see also Stegall v. West, 11 Vet. App. at 271.

In its October 2014 remand, the Board also found the July 2013 VA knee examination was inadequate and that a new one was required.  Specifically, ranges of right knee flexion and extension and left knee flexion were reported, however, the only reported information pertaining to left knee extension was the point at which objective evidence of painful motion began.  Furthermore, Veteran had alleged in the record that he frequently experienced flare-ups of his knees which required him to rest, yet the July 2013 VA examiner failed to report the point, if any, at which flare-ups or pain caused functional impairment.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional loss); Mitchell v. Shinseki, 25 Vet. App. 32, 33 (2011) (holding that pain alone does not constitute a functional loss under VA regulations which evaluate disability based on limitation of range of motion); see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015).

B.  Bilateral Knee Disorders

Pursuant to the Board's October 2014 remand instructions, the RO was to obtain a new VA knee examination.  The new VA examiner was advised that the Veteran was competent to report his symptoms and history and that the Veteran's statements must be specifically acknowledged and considered by the examiner in formulating any opinions with regard to the severity of the Veteran's service-connected knee disabilities.  The VA examiner was also instructed that if he or she "reject[ed] the Veteran's reports regarding symptoms," that a "reason for doing so" must be provided.  

Throughout the appeal period, and for years prior to the appeal period, the Veteran has alleged that his knee disorders have caused instability and weakness, and that his knees have given out on him before.  At the new December 2014 VA examination, the examiner documented in the examination report that the Veteran stated his knees gave way on occasion and that he had fallen before.  The examiner found no clinical evidence of instability, yet neglected to address the Veteran's conflicting lay evidence.  See Stegall, 11 Vet. App. at 271.  In this regard, a new VA examination is required; if the new examiner finds no clinical evidence of instability, the examiner must attempt to explain the conflict between the Veteran's lay statements and the objective medical evidence.  The new examiner must also comment on the December 2014 VA examiner's findings of bilateral crepitus of the knees and the significance of a positive patellar apprehension test and whether either of these findings lend support to the Veteran's claims of instability.  If the new examiner does find instability in either knee, the examiner must opine as to whether it has been mild, moderate, or severe throughout the entire period on appeal, from April 2002 to the present.

Additionally, as the most recent VA treatment notes of record are dated August 2013, on remand the RO must obtain and associate with the Veteran's electronic claims file all outstanding VA medical treatment records.  38 C.F.R. § 3.159(c) (2015); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.

Regardless of the Veteran's response, all VA medical treatment records from August 2013 to the present must be obtained and associated with the evidence of record.

If, after making reasonable efforts to obtain VA records or any identified private medical records, the RO is unable to secure same, the Veteran must be notified in accordance with VA regulations.  See 38 C.F.R. § 3.159(e) (2015).

2.  After completing the above development, the Veteran must be scheduled for a VA examination, with an examiner other than the December 2014 VA examiner, to obtain an opinion as to the etiology of his current cervical spine disorder.  All indicated tests and studies must be conducted and all symptoms must be reported in detail.

The evidence of record, to include a copy of this remand and any records obtained pursuant to this remand, must be reviewed by the examiner.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, with respect to each current cervical spine disorder identified (i.e. any neck disorder diagnosed since April 2002), the examiner must provide an opinion on:

* Whether it is at least as likely as not (50 percent probability or more) that any neck disorder diagnosed since April 2002 is related to the Veteran's active duty service.

In formulating the above-requested opinion(s), the examiner must acknowledge AND discuss:

* All cervical spine disorders diagnosed since April 2002;

* The Veteran's reported May 1989 whiplash injury during service due to a verified motor vehicle accident;

* The January 1993 in-service treatment for neck soreness; and 

* The Veteran's reports of continuity of symptomatology in the years following service.

The examiner is advised that the Veteran is competent to report neck problems in service, his symptoms, and history, and that such statements by the Veteran (including those of continuity of symptomatology since service) must be specifically acknowledged, considered, and discussed in formulating any opinions.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  Additionally, the examiner must indicate whether there was any further need for information or testing necessary to make a determination.  If the examiner indicates that additional evidentiary development be undertaken so that a definite opinion could be obtained, the RO must ensure that additional development is completed.

3.  Next, the Veteran must be scheduled for a VA examination, with an examiner other than the December 2014 VA examiner, to evaluate the current severity of his service-connected bilateral knee disorders.  All indicated test and studies must be accomplished, to include x-rays.

The evidence of record, to include a copy of this remand and any records obtained pursuant to this remand, must be reviewed by the examiner.

The examiner must conduct full range of motion studies on the Veteran's service-connected bilateral knees and must report the range of motion, in degrees, of right and left knee flexion and extension.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.

Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  The examiner must specifically state:

* The additional range of motion loss, in degrees, if any, of right and left knee flexion and/or extension, due to any weakened movement, excess fatigability, incoordination, flare-ups, and/or pain;

* Whether there is ankylosis of either knee and, if so, the angle at which the knee is held;

* Whether there is subluxation or instability of either knee and, if present, the degree of severity (mild, moderate, severe);

* The significance of a positive patellar apprehension test and objective medical evidence of crepitus; and

* Whether objective medical evidence of a positive patellar apprehension test or of crepitus lends support to the Veteran's claims of instability.

The examiner is advised that the Veteran is competent to report neck problems in service, his symptoms, and history, and that such statements by the Veteran (including those alleging instability) must be specifically acknowledged, considered, and discussed in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms, or if objective medical evidence conflicts with the Veteran's lay evidence, the examiner must provide an adequate rationale for his or her findings.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  Additionally, the examiner must indicate whether there was any further need for information or testing necessary to make a determination.  If the examiner indicates that additional evidentiary development be undertaken so that a definite opinion could be obtained, the RO must ensure that additional development is completed.

4.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the Veteran's last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  The examination reports must be reviewed by the RO to ensure that they are in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once to include, if appropriate, requesting a supplemental medical opinion from the examiner.

6.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claims.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

